DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Nakabayashi (US Pub. No. 2002/0024734 A1) discloses a diffractive optical assembly (Figure 1B, element 20), comprising: a sealing assembly (Figure 1B, elements 3, 7 and 11) comprising a first sealing plate (Figure 1B, element 3), a second sealing plate (Figure 1B, element 7) and a spacer (Figure 1B, element 11), the first sealing plate (Figure 1B, element 3) and the second sealing plate (Figure 1B, element 7) being light transparent and arranged opposite to each other (clearly illustrated in Figure 1B), the spacer (Figure 1B, element 11) spacing the first sealing plate (Figure 1B, element 3) and the second sealing plate (Figure 1B, element 7) apart, the first sealing plate 
Regarding claim 8, Zhou (CN 108535828 A) discloses a laser projection unit (i.e. laser projection module; Figure 3, element 10), comprising: a substrate assembly (Figure 3, element 11); a lens barrel assembly (Figure 3, element 12) provided to the substrate assembly (Figure 3, element 11) and defining an accommodating cavity (Figure 3, element 121) together with the substrate assembly (Figure 3, element 11); a light source (Figure 3, element 13) provided to the substrate assembly (Figure 3, element 11) and received in the accommodating cavity (Figure 3, element 121); a collimating element (Figure 3, 
Regarding claim 20, Zhou (CN 108535828 A) discloses a depth camera (see translation, page 6, line 46), comprising: a laser projection unit (i.e. laser projection module; Figure 3, element 10) comprising: a substrate assembly (Figure 3, element 11); a lens barrel assembly (Figure 3, element 12) provided to the substrate assembly (Figure 3, element 11) and defining an accommodating cavity (Figure 3, elements 121 and 126) together with the substrate assembly (Figure 3, element 11); a light source (Figure 3, element 13) provided to the substrate assembly (Figure 3, element 11) and received in the accommodating cavity (Figure 3, element 121); a collimating element (Figure 3, element 14) accommodated in the accommodating cavity (Figure 3, elements 121 and 126); and a diffractive optical assembly (Figure 3, element 15) accommodated in the accommodating cavity (Figure 3, elements 121 and 126); wherein the collimating element (Figure 3, element 14), the first sealing plate (Figure 7, element 1521), the diffractive optical element (Figure 7, element 15111) and the second sealing plate (Figure 7, element 1511) are arranged in an optical path of the light source (Figure 3, element 13) sequentially; an image acquirer (i.e. image collector; 
Regarding claims 2-7 and 9-19, the claims are allowable based on their dependence from allowable claims 1 and 8 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando et al. (US Pub. No. 2009/0180186 A1) discloses a diffractive optical element that can maintain transparency and be molded easily, and a method for manufacturing the same are provided. A diffractive optical element includes a substrate, a protective film, and a diffraction grating disposed between the substrate and the protective film, wherein the diffraction grating is formed of a composite material containing a resin and inorganic particles.  Since the diffractive optical element uses the 
Genda et al. (US Patent No. 9,696,469 B2) shows a multilayer diffractive optical element includes a first substrate, a second substrate, a first resin layer having a first diffraction grating pattern and interposed between the first substrate and the second substrate, and a second resin layer having a second diffraction grating pattern and interposed between the first substrate and the second substrate.  The first resin layer includes a first region provided at a peripheral portion adjacent to a portion of the first diffraction grating pattern.  The first resin layer includes a second region provided at a peripheral portion adjacent to the first region. 
Hayashi (US Patent No. 8,027,089 B2) teaches a manufacturing method of a minute structure having fine structures on opposing inner surfaces, includes the steps of forming a first pattern in a surface of a first layer, forming a sacrificial layer on the patterned surface of the first layer, forming a second pattern on a surface of the sacrificial layer, forming a second layer on the sacrificial layer and a portion of the surface of the first layer, and removing a member constituting the sacrificial layer.  In the step of forming the first pattern on the first layer and the step of forming the second pattern on the sacrificial layer, the patterns are formed using the same alignment marks as references.  This manufacturing method can realize highly accurate alignment even when plural lenses or DOEs are used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MC/
03/19/2021	
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882